t c memo united_states tax_court royce a ellis petitioner v commissioner of internal revenue respondent docket no filed date terrel b doremus for petitioner audrey m morris and michelle m kwon for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies in petitioner’s federal income taxes for and years at issue of dollar_figure dollar_figure and dollar_figure as well as additions to tax under sec_6651 of dollar_figure dollar_figure and dollar_figure respectively and additions to tax for under sec_6651 of dollar_figure and under sec_6654 of dollar_figure after concessions the issues for decision are whether respondent violated petitioner’s due process rights when he failed to provide petitioner or his representative a notice of bypass pursuant to sec_601_506 statement of procedural rules and a 30-day_letter pursuant to sec_601_105 statement of procedural rules whether respondent’s use of the bank_deposits method to reconstruct petitioner’s income for the years at issue was arbitrary and unreasonable whether a service center’s closing notice for was a closing_agreement within the meaning of sec_7121 whether respondent’s examination of petitioner’ sec_2001 tax_year violated sec_7605 whether petitioner substantiated schedule c profit or loss from business costs of goods sold or deductions for the unless otherwise indicated all section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar respondent concedes that petitioner’s schedule c profit or loss from business gross_receipts for were dollar_figure respondent concedes petitioner properly reported hi sec_2001 schedule c gross_receipts of dollar_figure respondent concedes that because petitioner’s extension for filing for was sought and granted petitioner is liable for a 15-percent addition_to_tax under sec_6651 for instead of the 25-percent addition proposed in the notice_of_deficiency years at issue in amounts greater than allowed by respondent and whether petitioner is liable for additions to tax under sec_6651 for the years at issue and under sec_6651 and sec_6654 for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in highlands ranch colorado when the amended petition was filed during the years at issue petitioner operated a commercial construction business as a sole_proprietorship under the name coastal builders petitioner provided framing drywall plaster finishing and painting services most of petitioner’s business came from subcontract work for jpi apartment management and or jpi apartment construction l p jpi in jpi initiated an internal audit of petitioner and discovered that the social_security_number he provided to jpi actually belonged to his son on date jpi filed with the internal_revenue_service irs and mailed to petitioner corrected forms 1099-misc miscellaneous income for and and an accurate form 1099-misc for using petitioner’s social_security_number jpi reported it paid petitioner dollar_figure dollar_figure and dollar_figure in the respective years at issue respondent subsequently initiated an examination of petitioner’s years at issue on date respondent received petitioner’s form_2848 power_of_attorney and declaration of representative for listing john w townshend an accountant as the representative to whom petitioner delegated a power_of_attorney on date petitioner filed a form_1040 u s individual_income_tax_return for including his schedule c which reported gross_receipts of dollar_figure and costs of goods sold and deductions totaling dollar_figure in late respondent’s revenue_agent dennis bok attempted to reach mr townshend by telephone on occasions with each attempt agent bok left a message stating his name telephone number and a brief message agent bok received no response from mr townshend on date agent bok prepared a memorandum for his superiors requesting a bypass of power_of_attorney in which he stated that mr townshend in not communicating with me is attempting to delay and hindered sic my ability to petitioner offered forms for and into evidence which were dated date date and date respectively however the record indicates respondent only received a form_2848 for the record also indicates that petitioner hired mr townshend after date thus from the record it appears the forms for and were incorrectly dated the latter amount comprised returns and allowances of dollar_figure costs of goods sold of dollar_figure and total expenses of dollar_figure complete the examination i am requesting that the power_of_attorney for mr john w townshend be bypassed as his apparent non-cooperation and lack of communication is delaying and hindering the examination process on date agent bok’s request to bypass mr townshend and to contact petitioner directly was granted neither petitioner nor mr townshend received notice of respondent’s bypass on date respondent issued to petitioner a notice of audit with form_4564 information_document_request informing petitioner hi sec_2001 tax_year was under examination and requesting he provide books records and other documentation with respect to coastal builders at a date meeting between mr townshend and agent bok mr townshend provided a general business ledger for coastal builders the ledger had been prepared for the audit because petitioner did not keep contemporaneous books_and_records of coastal builders’ business income and expenses although agent bok and mr townshend discussed and no documentation was exchanged on date during the audit respondent’s service_center in ogden utah ogden service_center mailed a cp-2501 letter to petitioner indicating that jpi filed four forms misc showing petitioner received dollar_figure from jpi in the letter requested information explaining a discrepancy between the income reported on the forms 1099-misc and the income reported on petitioner’ sec_2001 return in response on date mr townshend mailed a letter to the ogden service_center explaining the discrepancies which included a copy of petitioner’ sec_2001 schedule c and a record of petitioner’ sec_2001 bank_deposits with respect to coastal builders the letter also stated petitioner’s bank statements for were in respondent’s possession and provided agent bok’s contact information on date the ogden service_center mailed a cp-2005 closing notice for tax_year which stated thank you for providing us with additional information about the issue we recently wrote you about we are pleased to tell you that with your help we were able to clear up the differences between your records and your payers’ records if you have already received a notice_of_deficiency you may disregard it you won’t need to file a petition with the united_states tax_court to reconsider the tax you owe if you have already filed a petition the office of the district_counsel will contact you on the final closing of this case although the investigation was closed by the ogden service_center the overall examination of the years at issue continued and revenue_agent byron w daniels replaced agent bok as the agent performing the examination using the bank_deposits method to reconstruct the income petitioner earned from doing busine sec_5 mr townshend explained to the ogden service_center that two of the forms 1099-misc were inaccurate and the other two were respondent’s replacements containing petitioner’s corrected earnings information for as coastal builders agent daniels found that petitioner deposited income of dollar_figure dollar_figure and dollar_figure into various bank accounts in the respective years at issue respondent did not issue to petitioner or mr townshend a 30-day_letter setting out agent daniels’s findings on date petitioner filed a form_1040 for reporting a tax_liability of dollar_figure the return included petitioner’s schedule c for reporting gross_receipts of dollar_figure and costs of goods sold and expenses totaling dollar_figure based upon respondent’s bank_deposits analysis respondent determined that petitioner understated his schedule c gross_receipts in by dollar_figure petitioner did not assert in his petition or offer evidence to show he did not understate his income in petitioner failed to file a return for consequently on date respondent filed a substitute for return pursuant to sec_6020 in which he determined petitioner received gross_receipts of dollar_figure in on brief respondent conceded petitioner only received gross_receipts of dollar_figure for petitioner failed to make estimated_tax the dollar_figure comprised costs of goods sold of dollar_figure and deductions of dollar_figure dollar_figure bank_deposits - dollar_figure reported schedule c gross_receipts dollar_figure understatement payments for and offered no evidence at trial to indicate any part of the dollar_figure was nontaxable income respondent conceded that petitioner properly reported his schedule c gross_receipts of dollar_figure in however respondent allowed petitioner only dollar_figure of the dollar_figure he reported as schedule c costs of goods sold and deductions in using the ratio of the allowed amount to income for dollar_figure percent respondent computed allowable business deductions for petitioner’s and as conceded tax years of dollar_figure and dollar_figure respectively the notice_of_deficiency was issued on date petitioner timely filed his petition on date a procedural rules opinion petitioner contends his due process rights were violated when respondent failed to provide him or his representative a notice of bypass for the years at issue pursuant to sec_601_506 statement of procedural rules and a 30-day_letter stating the examiner’s determinations pursuant to sec_601_105 statement of procedural rules as a result dollar_figure allowable schedule c items dollar_figure schedule c gross business receipts dollar_figure percent dollar_figure schedule c gross business receipts x dollar_figure and dollar_figure schedule c gross business receipts x dollar_figure petitioner asserts the notice_of_deficiency is invalid and if not the burden_of_proof should shift to respondent if a taxpayer has a recognized representative generally the commissioner contacts the taxpayer through his or her recognized representative sec_601_506 statement of procedural rules an irs employee conducting an examination may request permission to bypass the taxpayer’s recognized representative and contact the taxpayer directly if the recognized representative unreasonably delays or hinders an examination after repeated requests for nonprivileged information necessary to the examination sec_601_506 statement of procedural rules if permission is granted written notice of such permission briefly stating the reason why it was granted will be given to both the recognized representative and the taxpayer sec_601_506 statement of procedural rules additionally in a case where an irs examiner and the taxpayer fail to agree upon the examiner’s determination to assert a deficiency or an additional tax an irs district_director will send to the taxpayer a 30-day_letter sec_601_105 statement of procedural rules the 30-day_letter is a form letter which states and explains the basis of the examiner’s proposed determination and informs the taxpayer of his or her appeal rights if the taxpayer disagrees with the proposed determination id the rules contained in the statement of procedural rules c f_r part et seq are administrative directives and generally do not have the force and effect of law or create procedural protections for taxpayers 88_tc_794 64_tc_510 affd 528_f2d_827 9th cir 60_tc_522 affd per curiam 499_f2d_550 2d cir 40_tc_770 ryan v commissioner tcmemo_1991_49 abeson v commissioner tcmemo_1990_190 procedural rules relating to powers of attorney are directory and have no legal effect affd without published opinion sub nom rivera v commissioner 959_f2d_241 9th cir the commissioner’s failure to follow the procedural rules does not invalidate a notice_of_deficiency or shift the burden_of_proof see cataldo v commissioner supra pincite the procedural rules do not curtail the power conferred upon the secretary_of_the_treasury or_his_delegate by sec_6212 to issue a notice_of_deficiency if he determines that there is a deficiency in the tax shown on the taxpayer’s return finley v commissioner tcmemo_1982_411 affd without published opinion 720_f2d_1289 5th cir because sec_601_506 and sec_601_105 statement of procedural rules do not create procedural protections the court finds that petitioner’s procedural due process rights were not violated when respondent failed to provide him and mr townshend a notice of by-pass or a 30-day_letter 450_f2d_529 10th cir affg tcmemo_1970_201 for the foregoing reasons the court finds the notice_of_deficiency is valid and the burden_of_proof does not shift to respondent b the bank_deposits method of income reconstruction petitioner contends that respondent’s use of the bank_deposits method to reconstruct his taxable_income for was arbitrary and unreasonable when a taxpayer fails to maintain or produce adequate books_and_records the commissioner is authorized under sec_446 to compute the taxpayer’s taxable_income by any method which clearly reflects income 348_us_121 43_tc_824 32_tc_862 the commissioner has great latitude in selecting a method for reconstructing a taxpayer’s income and the method need only be reasonable in the light of all the surrounding circumstances this court has long accepted the bank_deposits method of income reconstruction 70_tc_1057 64_tc_651 affd 566_f2d_2 6th cir while not conclusive bank_deposits are prima facie evidence of income 204_f2d_205 5th cir affg a memorandum opinion of this court 132_f2d_775 2d cir affg 45_bta_104 87_tc_74 estate of mason v commissioner supra pincite taxpayers generally bear the burden of proving the commissioner’s determinations are erroneous and in the case of a bank_deposits analysis must show the deposits came from a nontaxable source rule a 290_us_111 54_tc_1121 in the years at issue petitioner did not maintain contemporaneous books_and_records for capital builders the foundation for the deficiencies was derived from jpi’s forms 1099-misc for petitioner’s years at issue and respondent’s bank deposit analysis for the same periods other than certain deposits conceded by respondent to be nontaxable petitioner failed to produce evidence to show that any other bank deposit in or was nontaxable income see harper v commissioner supra pincite the court finds respondent’s use of the bank_deposits method to reconstruct petitioner’s taxable_income was neither arbitrary nor unreasonable see estate of mason v commissioner supra pincite therefore the court sustains respondent’s determinations of petitioner’s gross_receipts as reduced by concessions c whether respondent’s examination of petitioner’ sec_2001 tax_year was invalid closing_agreement petitioner contends that the date closing notice issued by respondent’s ogden service_center was a closing_agreement within the meaning of sec_7121 consequently because there was no showing of fraud or misrepresentation petitioner asserts agent daniels’s examination of hi sec_2001 return was invalid the commissioner is authorized to enter into a closing_agreement with any person regarding his or her liability for any taxable_period sec_7121 sec_7121 sets forth the exclusive means by which a closing_agreement between the commissioner and a taxpayer may be accorded finality 122_tc_384 closing agreements are final conclusive and binding on the parties as to matters agreed upon and may not be annulled modified set_aside or disregarded in any suit or proceeding unless there is a showing of fraud malfeasance or misrepresentation of a material fact sec_7121 urbano v commissioner supra all closing agreements must be executed on forms prescribed by the internal_revenue_service urbano v commissioner supra sec_301_7121-1 proced admin regs the commissioner has prescribed two types of closing agreements form_866 agreement as to final_determination of tax_liability is used to determine conclusively a taxpayer’s total_tax liability for a taxable_period and form_906 closing_agreement is used if the closing_agreement relates to one or more separate items affecting the tax_liability of a taxpayer urbano v commissioner supra 90_tc_753 revproc_68_16 1968_1_cb_770 the parties did not execute either a form_866 or a form_906 the closing notice issued by respondent’s ogden service_center did not constitute a closing_agreement pursuant to sec_7121 rather it merely closed the ogden service center’s inquiry into the discrepancies between the gross_receipts reported on petitioner’ sec_2001 tax_return and the forms respondent received from jpi although petitioner credibly contends that he believed that was closed from further examination when he received the closing notice such a unilateral belief on his part does not satisfy the requirements of sec_7121 see urbano v commissioner supra therefore the court finds that petitioner’ sec_2001 tax_year remained open for examination after he received respondent’s ogden service center’s closing notice sec_7605 petitioner contends that respondent’s ogden service center’s request for information and subsequent findings constituted an examination within the meaning of sec_7605 and as a result the subsequent examination performed by agent daniels was in violation of sec_7605 sec_7605 restrictions on examination of taxpayer --no taxpayer shall be subjected to unnecessary examination or investigations and only one inspection of a taxpayer’s books of account shall be made for each taxable_year unless the taxpayer requests otherwise or unless the secretary after investigation notifies the taxpayer in writing that an additional inspection is necessary the court finds that respondent’s ogden service center’s request to verify the discrepancy between petitioner’ sec_2001 return and forms was not an examination or inspection of petitioner’s books of account see sec_7605 66_tc_1084 affd on other grounds 592_f2d_1259 5th cir miller v commissioner tcmemo_2001_55 therefore agent daniels’s examination of petitioner’ sec_2001 tax_year did not violate sec_7605 d substantiation of deductions respondent contends that petitioner did not substantiate the reported schedule c costs of goods sold or deductions for and and failed to claim or substantiate any schedule c costs of goods sold or deductions for in an amount greater than allowed by respondent the taxpayer is required to maintain records sufficient to enable the commissioner to determine his correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs petitioner did not keep contemporaneous books_and_records of his costs of goods sold or business deductions for the years at issue and did not testify at the trial at trial petitioner offered no evidence to substantiate the reported schedule c costs of goods sold or deductions and did not claim or substantiate that petitioner had any schedule c costs of goods sold or deductions for to substantiate petitioner’ sec_2001 schedule c costs of goods sold and deductions petitioner merely produced the business ledger prepared for the audit with agent bok without any supporting documentation except for forms 1099-misc reporting compensation paid to contract employees who performed services for petitioner in however of the forms 1099-misc did not contain the social_security numbers of the contract employees reported as receiving compensation two sets of the forms misc contained the same social_security_number for different names and of the forms 1099-misc did not contain addresses the forms 1099-misc were not filed with the irs and the contract employees indicated on the forms 1099-misc as receiving compensation were not listed as taxpayers in respondent’s database the court was not provided with any information about petitioner’s business operation or how expenses were incurred as a result the court did not have a reasonable basis upon which an approximation of an allowed amount_of_deductions could be made under 39_f2d_540 2d cir see 85_tc_731 for the foregoing reasons the court finds petitioner failed to prove he was entitled to schedule c costs of goods sold and deductions in an amount greater than allowed by respondent for the years at issue e additions to tax respondent determined additions to tax pursuant to sec_6651 for petitioner’s failure_to_file tax returns for the years at issue sec_6651 for petitioner’s failure to timely pay tax for and sec_6654 for petitioner’s failure to pay estimated income_tax for respondent bears the burden of production with respect to petitioner’s liability for the additions to tax sec_7491 116_tc_438 respondent established that petitioner failed to file timely federal_income_tax returns for the years at issue respondent also produced a substitute for return pursuant to sec_6020 establishing petitioner failed to pay timely federal_income_tax for see 91_tc_926 respondent’s sec_6020 substitute for return for respondent did not seek sec_6651 additions to tax for and contained petitioner’s name address social_security_number filing_status and information regarding income and tax to which was attached form 886-a explanation of items containing sufficient information from which to compute petitioner’s tax_liability petitioner did not show reasonable_cause for the failure_to_file timely returns for the years at issue or timely pay tax in sec_6651 and accordingly the court finds petitioner is liable for sec_6651 and additions to tax to be calculated under rule dollar_figure under sec_6654 the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability each required_installment of estimated_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is generally equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 127_tc_200 heers v commissioner tcmemo_2007_10 in the rule calculations the parties must take into consideration sec_6651 respondent introduced evidence to prove petitioner was required to file a federal_income_tax return for did not file a federal_income_tax return for and failed to make any estimated_tax payments for however in order to permit this court to make the analysis required by sec_6654 and to conclude respondent met his burden of producing evidence that petitioner had a required_annual_payment for payable in installments under sec_6654 respondent also must introduce evidence showing whether petitioner filed a return_for_the_preceding_taxable_year and if so the amount of tax shown on that return see wheeler v commissioner supra pincite the parties stipulated petitioner’s federal_income_tax return which reported a tax_liability of dollar_figure see 121_tc_308 even though petitioner’s return was untimely filed on date and was filed during respondent’s examination of his tax_year it was filed before the notice_of_deficiency was issued therefore the court finds that dollar_figure is the amount to compute the required_annual_payment under sec_6654 see mendes v commissioner supra pincite the court concludes respondent met his burden of production petitioner did not dispute that he failed to make estimated_tax payments for or assert that he fell within any statutory exception under sec_6654 see sec_6654 consequently the court finds petitioner is liable for a sec_6654 addition_to_tax for in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
